COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NO.
2-08-044-CR
                                                
       
PATRICK BRAUN                                                        APPELLANT
 
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
             FROM THE 158TH
DISTRICT COURT OF DENTON COUNTY
 
                  MEMORANDUM OPINION[1]
AND JUDGMENT
                                               ----------
We
have considered AAppellant=s
Motion To Abate Or Dismiss Appeal Without Prejudice.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure. Tex. R.
App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal without prejudice. See id.; Tex.
R. App. P. 43.2(f).                  
PER
CURIAM
 
 
PANEL D:   GARDNER, WALKER, and MCCOY, JJ.
 
DO NOT PUBLISH
Tex.
R. App. P. 47.2(b)




 
DELIVERED: March 13, 2008                                                 




[1]See Tex. R. App. P. 47.4.